 

 

Case 0:19-cv-62776-FAM Document 17 Entered on FLSD Docket 01/08/2020 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division
Case Number: 19-62776-CIV-MORENO
ELEMENTUM LTD.,

Plaintiff,

Vs.
OFFICE DEPOT, INC.,

Defendant.
/

ORDER CLOSING CASE FOR STATISTICAL PURPOSES AND
PLACING MATTER IN CIVIL SUSPENSE FILE

THIS CAUSE THIS CAUSE came before the Court upon Office Depot, Inc.'s Motion to
Dismiss and to Consolidate (D.E. 12), filed on November 18, 2019.

Given the earlier-filed action between the same parties, Office Depot Inc. v. Elementum,
Ltd., Case No. 19-81305-CIV-RS, the Court finds it advisable to stay this case and close it pending
resolution of the original case. Accordingly, it is

ADJUDGED that:

I. The Clerk of this Court shall mark this cause as closed for statistical purposes and

place the matter in a civil suspense file.

Il. The Court shall retain jurisdiction and the case shall be restored to the active

docket upon motion of a party if circumstances change so that this action may proceed to
final disposition.

Ill. This order shall not prejudice the rights of the parties to this litigation.

 

 
Case 0:19-cv-62776-FAM Document 17 Entered on FLSD Docket 01/08/2020 Page 2 of 2

IV. Plaintiff SHALL notify the Court by April 10, 2020, and every three months

 

thereafter of the current status of Office Depot Inc. v. Elementum, Ltd., Case No. 19-

81305-CIV-RS and whether this action is ready to proceed.

DONE AND ORDERED in Chambers at Miami, Florida, this - of January 2020.

  

 

 

. MORENO
UNITED STATES DISTRICT JUDGE

Copies furnished to:

 

Counsel of Record

 

 
